DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 14 and 16 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitajima et al. (Pub. No.: US 2016/0251835 A1).
Regarding claims 1 and 19, Kitajima discloses a system and vehicle for enabling actuation in an excavation vehicle, comprising:
 	a first set of one or more sensors each configured to couple to a different corresponding joint of an excavation tool of the excavation vehicle, and each configured to produce a signal representative of a position and orientation of the corresponding joint relative to an excavation 
 	a second set of one or more sensors each configured to couple to the excavation vehicle and to produce a signal representative of the position and orientation of the excavation vehicle relative to the excavation site (a second stroke sensor 17 arranged at the arm cylinder 11 and configured to detect a stroke length of the arm cylinder 11 ¶ 69 and FIG. 1);
 	a third set of one or more sensors configured to couple to the excavation vehicle and to produce signals describing one or more features of the excavation site based on the position of the excavation vehicle within the excavation site (bucket external shape data acquisition unit 282C in communication with tilt angle data calculation unit 282A subsequently output to target excavation landform calculation unit, FIG. 17A);
 	a set of solenoids, each solenoid of the set configured to couple to a corresponding hydraulic valve of the excavation tool and to actuate the corresponding hydraulic valve (¶¶ 108-109); and
 	a controller communicatively coupled to the first set of sensors, the second set of sensors, and the third set of sensors and configured to produce and communicate actuating signals to each solenoid of the set of solenoids to control the joints of the excavation tool to autonomously perform an excavation routine based on the signals produced by the first set of sensors, the second set of sensors, and the third set of sensors (¶ 124 and FIG. 16).

Regarding claims 2 and 11, Kitajima discloses the system, wherein the set of solenoids convert an electrical signal for actuating joints in the excavation tool into an electrical signal for actuating one or more valves physically coupled to the excavation tool (FIG. 13).

Regarding claims 3 and 12, Kitajima discloses the system, wherein the controller is further configured to, in response to the signals produced by the first set of sensors, the second set of sensors, and the third set of sensors satisfying a stop condition, produce a stop signal configured to stop the excavation function performed by the excavation tool (Restricting excavation control ¶¶ 172-174).

Regarding claims 4 and 13, Kitajima discloses the system, wherein the actuating signals comprise one or more of PWM and CAN signals configured to drive an electronic component of the excavation vehicle associated with the joints of the excavation tool (FIG. 17A).

Regarding claims 5 and 14, Kitajima discloses the system, wherein electronic components of the excavation vehicle include one or a combination of the following: a switch; a circuit; and a driver (hydraulic oil switches ¶ 149).

Regarding claims 7 and 16, Kitajima discloses the system, wherein each signal produced by a sensor of the first set of sensors is representative of a position and orientation of the corresponding joint further relative to one of a base of the excavation vehicle and one or more features surrounding the excavation vehicle (¶ 9).
Regarding claims 8 and 17, Kitajima discloses the system, wherein the second set of sensors communicates with an external sensor located apart from the excavation vehicle, and wherein each signal produced by a sensor of the second set of sensors is representative of the position and orientation of the excavation vehicle further relative to the external sensor (Position Sensor 23, FIG. 9).

Regarding claims 9 and 18, Kitajima discloses the system, wherein the third set of sensors comprise a plurality of sub-groups of sensors, each sub-group configured to produce signals describing one or more features of the excavation site within a field of view corresponding to the sub-group of sensors (Within sensor controller 32, FIG. 17A).

Regarding claim 10, Kitajima discloses a system for enabling actuation in an excavation vehicle, comprising:
 	a set of sensors configured to produce signals representative of 1) a position and orientation of an excavation tool of the excavation vehicle (position data indicating current position of the bucket ¶ 12 via third stroke sensor 18, FIG. 1), 2) a position and orientation of the excavation vehicle within an excavation site (current position of the vehicle main body ¶ 9), and 3) geographic features of the excavation site within a threshold distance of the excavation vehicle (distance between the target excavation landform and the bucket on the basis of the target excavation landform data and the bucket position data ¶ 12);

 	a controller configured to couple to couple to the set of solenoids and to configure the excavation tool to perform an excavation routine by instructing the set of solenoids to actuate one or more corresponding hydraulic valves based on the signals produced by the set of sensors (¶ 124 and FIG. 16).

Regarding claim 20, Kitajima discloses the excavation vehicle, wherein the set of solenoids convert an electrical signal for actuating joints in the excavation tool into an electrical signal for actuating one or more valves physically coupled to the excavation tool (FIG. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (Pub. No.: US 2016/0251835 A1) as applied to claim 1 above, and further in view of Kurogi et al. (Pub. No.: US 2019/0003155 A1).
Regarding claims 6 and 15, Kitajima is silent to the system, wherein one or more of the first set of sensors, the second set of sensors, and the third set of sensors wirelessly couple to the controller.
 	In the same field of endeavor, Kurogi teaches a display device for an excavator configured with a multitude of sensors (¶ 30) including camera system 300 which is in wireless communication with a control device (¶ 174).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors taught by Kitajima to wherein one or more of the first set of sensors, the second set of sensors, and the third set of sensors wirelessly 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663